DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
MPEP 2115 specifically states that the material or article worked upon does not limit apparatus claims.  Accordingly, the limitations drawn to the claimed coil do not limit the structure of the claimed apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2008-167593A (hereafter JP ‘593) in view of JP-2005-130676A (hereafter JP ‘676).
With respect to claim 4, JP ‘593 teaches an apparatus for manufacturing a coil of a helical structure (figure 1) comprising an internal space by connecting a plurality of conductors, comprising: a first holding part (upper mold) for holding one of the plurality of conductors and movable in a first direction; and a second holding part (molding die 55) disposed opposite to the first holding part (figure 5; and paragraphs 23-24, 26, and 43-44), holding another of the plurality of conductors and movable in the first direction (figure 5; and paragraphs 23-24, 26, and 43-44), each of the first and second holding parts comprising a first holder and a second holder between which a conductor is held, and each of the first and second holders being movable in a second direction different from the first direction (mold/die plates are reasonably movable) (figure 5; and paragraphs 23-24, 26, and 43-44), wherein during the manufacturing of the coil, the first holding part holds the one of the plurality of conductors that has been connected to others of the plurality of conductors that as a whole form a finished portion of the coil that is being made, the second holding part holds the another of plurality of conductors that is being connected to the finished portion, and the first and second holding parts hold the two conductors of the plurality of conductors (figure 5; and paragraphs 23-24, 26, and 43-44).
With respect to claim 4, JP ‘593 teaches form a helix coil (figure 2), but does not teach wherein the first holding part comprises a helix internal end face, wherein the second holding part comprises a helix internal end face, and the helix internal end face of the first holding part and the helix internal end face of the second holding part are positioned in the internal space of the helical structure.
However, JP ‘676 teaches forming a helix coil (10) by stacking and bonding different shape conductors (figures). 
 Accordingly, at the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art utilize grooves in the upper and lower dies of JP’ 593 that are shaped to accommodate the conductor shapes taught by JP’ 676 in order to form a helix coil of the desired configuration.
Regarding the newly added limitation of “and an end of the one of the plurality of conductors is held in contact with an end of another of the plurality of conductors” is merely functional language that does not positively limit the claimed apparatus.  Thus, since the collective apparatus of the prior art meets the structural limitations of the claim, it is the examiner’s position that the collective apparatus is intrinsically capable of performing the claimed function. 

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘593 and JP ‘676 as applied to claim 4 above, and further in view of Klaus et al. (DE-2530411A1) (hereafter Klaus).
With respect to claim 5, Klaus teaches wherein the helix internal end face defined by two adjacent external side edges of the first and second holders is perpendicular to both opposing faces of the first and second holding parts and opposing faces of the first and second holders (Figures 7-10). 
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the external side edges of Klaus in the collective apparatus of JP ‘593 and JP ‘676 in order to firmly hold the conductors in place during bonding.
With respect to claim 6, Klaus teaches wherein the first and second holding parts hold the two conductors so that part of the finished portion of the coil being made (intended use) is located outside the helix internal end face defined by two adjacent external side edges of the first and second holders (Figures 7-10). 
With respect to claims 7-8, the material being worked upon does not limit the structure of the claimed apparatus.  Since the apparatus of Klaus possesses the claimed structure, it is the examiner’s position that the apparatus of Klaus is capable of performing the claimed function(s).





Response to Arguments
Applicant's arguments filed 10/12/22 have been fully considered but they are not persuasive.
The applicant argues that JP ’593 fails to teach or suggest the above recited feature of “an end of the one of the plurality of conductors is held in contact with an end of another of the plurality of conductors” in independent claim 4.
The examiner respectfully disagrees.  The newly added amendment is merely functional language that does not positively limit the structure of the claimed apparatus.  In fact, the entire last paragraph of independent claim 4 is drawn to a process.  The examiner strongly recommends amending the claimed apparatus to possess additional structure.
The applicant further argues that molding die of JP ’593 is not a “holding part” as recited in claim 4. Rather, molding die 55 is a long mold for “pressure rolling” a single conductor 15 into a first coil 10 and a second coil 20. In JP ’593, conductor 15 is described as having a length of one coil 10 that is pressure rolled using molding die 55 to vary the width and thickness of the flat conductor for each turn of the generated coil. Thus, molding die 55 is a die for “pressing” the one conductor 15 by sandwiching it from above and below, not a holding part wherein “an end of the one of the plurality of conductors is held in contact with an end of the another of the plurality of conductors,” as recited in independent claim 4. The molding die 55 of JP °593 is distinct from the holding parts of the present application, at least because the claimed holding parts only “hold” the two conductors so that they do not move in the pressing direction, as described above, and do not “pressure roll” the conductors. Thus, JP 593 fails to teach or suggest “a first holding part for holding the one of the plurality of conductors and movable in a first direction ...; and a second holding part disposed opposite to the first holding part, holding the another of the plurality of conductors and movable in the first direction,” and withdrawal of the rejection over claim 4 (and claims 5 through 8 dependent thereon) is respectfully requested.  
The examiner respectfully disagrees. Figure 6 clear depicts a molding die structure (55) that is intrinsically capable of holding a plurality of conductors.  Note the conductors in the claimed apparatus are merely the materials worked upon and a size and/or configuration of the conductors is not positively required by the instant claim language. 


    PNG
    media_image1.png
    802
    540
    media_image1.png
    Greyscale


	Accordingly, the examiner maintains that a prima facie case of obviousness exists.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735